                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                    CIVIL ACTION NO. 5:20-CV-00175-FDW-DSC

 MELANIE RAE BROCK,

                Plaintiffs,

     v.                                                        ORDER

 KILOLO KIJAKAZI1,
 ACTING COMMISSIONER OF
 SOCIAL SECURITY

                Defendants.




       THIS MATTER is before the Court on Plaintiff’s Motion for Judgment on the Pleadings,

(Doc. No. 11), and Defendant’s Motion for Remand to the Acting Commissioner. (Doc. No. 13).

Plaintiff, through counsel, consents to Defendant's Motion for Remand to the Acting

Commissioner.

       For good cause shown, the Court hereby REVERSES the Acting Commissioner’s decision

under sentence four of 42 U.S.C. § 405(g) and REMANDS the case to the Acting Commissioner

for further administrative action. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v.

Sullivan, 501 U.S. 89 (1991).


      The Clerk of the Court is respectfully directed to enter a separate judgment pursuant to

Rule 58 of the Federal Rules of Civil Procedure.




                                                   1

       Case 5:20-cv-00175-FDW-DSC Document 14 Filed 07/26/21 Page 1 of 2
IT   IS SO ORDERED.



                                  Signed: July 26, 2021




1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for Andrew Saul as the defendant
in this suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of
the Social Security Act, 42 U.S.C. § 405(g).
                                                           2

        Case 5:20-cv-00175-FDW-DSC Document 14 Filed 07/26/21 Page 2 of 2
